193 F.2d 180
UNITED STATES of America, Petitioner-Plaintiff-Appellee,v.TISHMAN REALTY & CONSTRUCTION COMPANY, Inc.,Defendant-appellant, and 49,375 Square Feet, More or Less,in the Borough of Manhattan, City and State of New York, andMetropolitan Life Insurance Company, City of New York,People of the State of New York, Defendants.
No. 8, Docket 21984.
United States Court of Appeals Second Circuit.
Argued Dec. 4, 1951.Decided Jan. 2, 1952.

Proskauer, Rose, Goetz & Mendelsohn, New York City, Phillip W. Haberman, Jr., and Lauson H. Stone, New York City, of counsel, for appellant.
A. Devitt Vanech, Asst. Atty. Gen., Harry T. Dolan, Sp. Asst. to Atty. Gen. Roger P. Marquis and John C. Harrington, Attorneys, Department of Justice, Washington, D.C., for appellee.
Before SWAN, Chief Judge, L. HAND and AUGUSTUS N. HAND, Circuit judges.
PER CURIAM.


1
Judgment affirmed on opinion below, 92 F. Supp. 384.